EXHIBIT 10.2

 

EXECUTIVE TRANSITION AGREEMENT

 

This agreement (the “Agreement”), dated as of the Effective Date specified
below, is by and between CIBER, Inc. (the “Company”) and Peter H. Cheesbrough
(the “Executive”).  The Company and Executive shall be referred to collectively
as the “Parties” and individually as a “Party.”

Recitals

 

1.                                        Executive has been employed by the
Company and its predecessors since on or about October 31, 2007.

 

2.                                        Executive and the Company have agreed
that Executive’s employment relationship with the Company shall end.

 

3.                                        Accordingly, Executive and the Company
have entered into this Agreement to set forth the terms and conditions of their
relationship on and after the Effective Date.

 

Agreement

 

In consideration of the following obligations, the Parties agree as follows.

 

1.                                        Effective Date and Separation Date.  
The “Effective Date” shall mean April 4, 2011 with respect to resignation from
all positions with the Company and all affiliates thereof and April 29, 2011
with respect to resignation of all Board memberships of the Company and its
affiliates and the “Separation Date” shall mean April 29, 2011.  On March 10,
2011, the Company announced Executive’s resignation from the positions of
Executive Vice-President, Chief Financial Officer and Treasurer and member of
the board of directors (and any committee thereof) of the Company. The Company
may announce the terms of this Agreement when and as it deems appropriate.

 

2.                                        Payments and Benefits Upon Separation
of Employment.

 

(a)                                  Salary Through Separation Date.  The
Company shall pay to Executive, in accordance with Company’s regular payroll
practices, Executive’s base salary as defined in Section 2(b) earned through the
Separation Date to the extent not already paid as of the Separation Date.

 

(b)                                 Lump-sum Payment.  Provided Executive’s
employment is not terminated for Cause, as defined below and conditioned upon
Executive’s execution and delivery to the Company (and if applicable
non-revocation) of a legal release in the form attached hereto as Exhibit A
within 21 days following the Separation Date (collectively, the “Conditions”),
the Company shall pay to Executive a one-time, lump sum payment in an amount
equal to one (1) times the Executive’s Annual Salary and annual bonus at target
level in effect on the day of termination, namely $684,000.00,

 

--------------------------------------------------------------------------------


 

(the Severance Payment), less legally required withholdings.  This payment shall
be made on fifteen (15) business days following the later of (A) Executive’s
execution of the attached legal release or (B) expiration of any applicable
non-revocation period.

 

(c)                                  Options, Restricted Stock Units and
Long-Term Incentive Plan.

 

(i)                                     Acceleration of Options and Restricted
Stock Units.  Immediately prior to the termination of Executive’s employment,
the Company shall cause all unvested in-the-money options and all restricted
stock units granted to Executive by the Company to be fully vested as set forth
in Exhibit B attached hereto.  Executive shall have the earlier of the option
expiration date or two (2) years following Executive’s Separation Date to
exercise Executive’s options.

 

(ii)                                  No other Rights with respect to Long Term
Incentive Plans. Except as provided in clause (i) and (ii) of this Section 2(c),
following the Effective Date, Executive shall not be eligible to receive any
further awards under any of the Company’s Long-Term Incentive Plans.

 

(d)                                 Insurance.

 

(i)                                     Continuation of Current Medical
Insurance.  Executive’s current benefit elections and coverage shall continue
through the Separation Date.  If Executive timely elects to participate in the
COBRA program by completing and returning the required paperwork to the Company
or the Company’s administrator, as applicable, then the Company will pay COBRA
premiums for medical and dental insurance (“COBRA Payments”) on behalf of
Executive directly to the COBRA insurance carrier(s) for a period of up to
twelve (12) months following the Separation Date (“COBRA Benefit Termination
Date”).  Executive’s right to have COBRA Payments made on Executive’s behalf
shall terminate as of the earlier of the date on which Executive becomes
eligible for substantially similar welfare benefits under another employer’s
group benefit plans or the COBRA Benefit Termination Date.  Executive is
expected to notify David Plisko, Vice President-Employee Services if other
employment is secured or if Executive is covered by another plan prior to the
COBRA Benefit Termination Date.

 

3.                                       Termination of Employment.

 

Cause.  If Executive’s employment is terminated for Cause, as defined below, the
Company shall be required to pay to Executive only (i) Executive’s Base Salary
through the date of termination, and (ii) the Other Benefits (as defined in
Section 5, below), in each case to the extent theretofore unpaid.

 

For purposes of this Agreement, “Cause” shall mean:

 

(i)                                     the willful and continued failure of
Executive to perform substantially Executive’s duties with the Company as
determined by the Company, in the Company’s reasonable discretion (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to Executive by
the Company, which specifically identifies the manner in which the Company
believes that Executive has not substantially performed

 

2

--------------------------------------------------------------------------------


 

Executive’s duties and which gives Executive a reasonable opportunity to cure
the deficiency noted therein; or

 

(ii)                                  the willful engaging by Executive in
illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; or

 

(iii)                               conviction of a felony (other than a traffic
related felony) or guilty or nolo contendere plea by Executive with respect
thereto; or

 

(iv)                              a willful material breach by Executive of any
material provision of this Agreement; or

 

(v)                                 a willful violation of any regulatory
requirement, or of any material Company policy or procedure; or

 

(vi)                              Executive’s failure to obtain or maintain, or
inability to qualify for, any license required for the performance of
Executive’s material job responsibilities, or the suspension or revocation of
any such license held by Executive.

 

No act or failure to act on the part of Executive shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s act or omission was in the best interests of
the Company.  Any act, or failure to act, based upon express authority given
pursuant to a resolution duly adopted by the Board with respect to such act or
omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company.

 

4.                                        Taxes.  Notwithstanding any other
language to the contrary in this Agreement-, the Company shall not be obligated
to pay and shall not pay that portion of any payment or distribution in the
nature of compensation within the meaning of Section 280G(b)(2) of the Code to
the benefit of Executive otherwise due or payable by Executive under this
Agreement if that portion would cause any excise tax imposed by Section 4999 of
the Code to become due and payable by Executive. Executive agrees to pay all
taxes relating to or arising from any payment made or consideration provided
pursuant to this Agreement.  If any taxes, interest or penalties are assessed
against the Company in connection with any payment made or consideration
provided pursuant to this Agreement, or based on any failure to withhold any sum
from any payment made pursuant to this Agreement, the Company shall give notice
to Executive.  Upon receiving that notice, Executive shall either pay to the
Company the total amount of the assessment, including all taxes, interest and
penalties owed, or defend against the assessment, at Executive’s sole expense
(excluding penalties arising from the Company’s failure to withhold).  If any
assessment is imposed on the Company, Executive shall immediately reimburse the
Company for all taxes, interest or penalties paid by the Company (excluding
penalties arising from the Company’s failure to withhold).  The Company shall
not be obligated to contest the validity of any such assessment or to reimburse
Executive for any amounts, including costs and attorneys’ fees, that Executive
incurs in contesting the assessment. Notwithstanding any other

 

3

--------------------------------------------------------------------------------


 

provision of this Agreement, this Agreement shall not be construed so as to
impose on Executive any duty to pay, or to reimburse the Company for, tax
liabilities imposed on the Company by law, such as the Company’s obligation to
pay its share of FICA for certain payments made to Executive under this
Agreement.

 

5.                                     Non-exclusivity of Rights.  Amounts that
are vested benefits or which Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any affiliate at or subsequent to the date of termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.  Notwithstanding any other provision of this Agreement, Executive
shall not be entitled to receive any payments or benefits under any severance
program other than those that are described and anticipated under this
Agreement.

 

7.                                        Restrictive Covenants.

 

(a)                                  Protection of Confidential Information.

 

(i)                                     Definition of “Confidential
Information.” “Confidential Information” means all nonpublic information
(whether in paper or electronic form, or contained in Executive’s memory, or
otherwise stored or recorded) relating to or arising from the Company’s
business, including, without limitation, trade secrets used, developed or
acquired by the Company in connection with its business.  Without limiting the
generality of the foregoing, “Confidential Information” shall specifically
include all information concerning the manner and details of the Company’s
operation, organization and management; financial information and/or documents
and nonpublic policies, procedures and other printed, written or electronic
material generated or used in connection with the Company’s business; the
Company’s business plans and strategies; the identities of the Company’s
customers and the specific individual customer representatives with whom the
Company works; the details of the Company’s relationship with such customers and
customer representatives; the identities of distributors, contractors and
vendors utilized in the Company’s business; the details of the Company’s
relationships with such distributors, contractors and vendors; the nature of
fees and charges made to the Company’s customers; nonpublic forms, contracts and
other documents used in the Company’s business; all information concerning the
Company’s employees, agents and contractors, including without limitation such
persons’ compensation, benefits, skills, abilities, experience, knowledge and
shortcomings, if any; the nature and content of computer software used in the
Company’s business, whether proprietary to the Company or used by the Company
under license from a third party; and all other information concerning the
Company’s concepts, prospects, customers, employees, agents, contractors,
earnings, products, services, equipment, systems, and/or prospective and
executed contracts and other business arrangements.  “Confidential Information”
does not include information that is in the public domain through no wrongful
act on the part of Executive.

 

(ii)                                  Executive’s Use of Confidential
Information.  Except in connection with and in furtherance of Executive’s work
on the Company’s behalf,

 

4

--------------------------------------------------------------------------------


 

Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly: (i) use any Confidential Information for any purpose; or
(ii) disclose or otherwise communicate any Confidential Information to any
person or entity.

 

(iii)                               Records Containing Confidential
Information.  “Confidential Records” means all documents and other records,
whether in paper, electronic or other form, that contain or reflect any
Confidential Information.  All Confidential Records prepared by or provided to
Executive are and shall remain the Company’s property.  Except in connection
with and in furtherance of Executive’s work on the Company’s behalf or with the
Company’s prior written consent, Executive shall not, at any time, directly or
indirectly: (i) copy or use any Confidential Record for any purpose; or
(ii) show, give, sell, disclose or otherwise communicate any Confidential Record
or the contents of any Confidential Record to any person or entity.  Upon the
termination of Executive’s employment with the Company, or upon Company’s
request, Executive shall immediately deliver to Company or its designee (and
shall not keep in Executive’s possession or deliver to any other person or
entity) all Confidential Records and all other Company property in Executive’s
possession or control.  Upon reasonable request of the Company, Executive shall
provide the Company with reasonable access to any computer or other device used
at any time by Executive, for the sole purpose of deleting from such device all
Confidential Information and Confidential Records or to determine whether such
Confidential Information and Confidential Records have been properly deleted
from such device in accordance herewith.

 

(b)                                    During Executive’s employment with the
Company, and for a period of one year following the Separation Date (the
“Restricted Period”), Executive shall not (nor shall Executive cause, encourage
or provide assistance to, anyone else to):

 

(i)                                         Interfere with any relationship
which may exist from time to time between the Company, or any affiliate of the
Company, and any of its employees, consultants, agents or representatives; or

 

(ii)                                      Employ or otherwise engage, or attempt
to employ or otherwise engage, in or on behalf of any Competitive Business, any
person who is employed or engaged as an employee of the Company or any affiliate
of the Company of the Company or any affiliate of the Company within the twelve
(12) month period immediately preceding Executive’s termination; or

 

(iii)                                   Solicit directly or indirectly on behalf
of Executive or a Competitive Business, information technology services business
or similar services rendered by the company to any customer or account of any
client to which the Company or any affiliate of the Company shall have rendered
service during the twelve (12) month period immediately preceding Executive’s
termination; or

 

(iv)                                  Directly or indirectly divert or attempt
to divert from the Company or any affiliate of the Company any business in which
the Company or any affiliate of the Company has been actively engaged during the
term hereof or interfere

 

5

--------------------------------------------------------------------------------


 

with any relationship between the Company, or any affiliate of the Company, and
any of its clients.

 

(c)                                     “Competitive Business” means any
business that provides services similar to or competitive with the services
provided by the Company.  For the purposes of this RC Section, “affiliate” means
any corporation, partnership, limited liability company, trust, or other entity
which controls, is controlled by or is under common control with the Company.

 

(d)                                    If any court shall determine that the
duration, geographic limitations, subject or scope of any restriction contained
in this RC Section is unenforceable, it is the intention of the Parties that
this RC Section shall not thereby be terminated but shall be deemed amended to
the extent required to make it valid and enforceable, such amendment to apply
only with respect to the operation of this RC Section in the jurisdiction of the
court that has made the adjudication.

 

(e)                                     Executive acknowledges that the
restrictive covenants of this RC Section are reasonable and that irreparable
injury will result to the Company and to its business and properties in the
event of any breach by Executive of any of those covenants.  In the event any of
the covenants of this RC Section are breached, the Company shall be entitled, in
addition to any other remedies and damages available, to injunctive relief to
restrain the violation of such covenants by Executive or by any person or
persons acting for or with Executive in any capacity whatsoever.

 

7.                                       Successors.

 

(a)                                     This Agreement is personal to Executive
and without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                    This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns.

 

(c)                                     The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly, and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

8.                                        Prior Agreements.

 

(a)                                  Except as otherwise provided in this
section, all other agreements between Executive and the Company shall be deemed
terminated hereby and superseded by this Agreement, and shall hereafter be of no
further force or effect.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement, this Agreement shall not be deemed to limit, release, impair or
otherwise affect, in any way, Executive’s rights to indemnification and/or
defense that Executive had in connection with Executive’s employment with the
Company, whether pursuant to any certificate of incorporation, bylaw, policy,
insurance contract, or otherwise.

 

(C)                                Except as modified or contemplated to be
modified hereby, the options and restricted stock unit awards granted to
Executive by the Company, and the agreements related thereto, shall remain in
full force and effect without change.

 

9.                                        Assistance Following Separation Date. 
Executive agrees, during the 12-month period following the Separation Date, to
remain reasonably available to respond to reasonable requests for information
and assistance on an as-needed, as-requested basis; provided that the Company
shall exercise reasonable good faith efforts to limit the extent to which its
requests for such information and assistance interfere with Executive’s personal
and business commitments; and provided further that Executive shall exercise
reasonable, good faith efforts to respond to the Company’s requests for such
information and assistance in a timely and complete fashion; provided further
that the Company shall reimburse Executive for any reasonable expenses (but
shall not pay Executive for the first 40 hours of Executive’s time following the
Separation Date) that are approved in advance and incurred by Executive in
connection with the performance of such assistance. In no event will the
assistance requested exceed 40 hours without mutual agreement. If the Executive
is required to spend more than forty (40) hours during the twelve month period
following the Separation Date in the performance of such assistance, the Company
shall provide Executive with reasonable hourly compensation for any hours in
excess of such forty (40) hour threshold.

 

10                                     Cooperation in Proceedings.  The Company
and Executive agree that they shall fully cooperate with respect to any claim,
litigation or judicial, arbitral or investigative proceeding initiated by any
private party or by any regulator, governmental entity, or self-regulatory
organization, that relates to or arises from any matter with which Executive was
involved during Executive’s employment with the Company, or that concerns any
matter of which Executive has information or knowledge (collectively, a
“Proceeding”).  Executive’s duty of cooperation includes, but is not limited
to:  (i) meeting with the Company’s attorneys by telephone or in person at
mutually convenient times and places in order to state truthfully Executive’s
recollection of events; (ii) appearing at the Company’s request as a witness at
depositions or trials, without the necessity of a subpoena, in order to state
truthfully Executive’s knowledge of matters at issue; and (iii) signing at the
Company’s request declarations or affidavits that truthfully state matters of
fact of which Executive has personal knowledge obtained during the course of
Executive’s relationship with the Company.  The Company’s duty of cooperation
includes, but is not limited to providing Executive and Executive’s counsel
access to documents, information, witnesses and the Company’s legal counsel as
is reasonably necessary to litigate on behalf of Executive in any Proceeding. 
In addition, Executive agrees to promptly notify the Company’s General Counsel
of any requests for information or testimony that Executive receives in
connection with any litigation or investigation relating to the Company’s
business, and the Company agrees to notify

 

7

--------------------------------------------------------------------------------


 

Executive of any requests for information or testimony that it receives relating
to Executive.  Notwithstanding any other provision of this Agreement, this
Agreement shall not be construed or applied so as to require any Party to
violate any confidentiality agreement or understanding with any third party, nor
shall it be construed or applied so as to compel any Party to take any action,
or omit to take any action, requested or directed by any regulatory or law
enforcement authority.  The Company shall exercise reasonable good faith efforts
to minimize the extent to which its requests for cooperation pursuant to this
section conflict with Executive’s prior professional and personal commitments,
and shall reimburse Executive for the expenses (but shall not pay Executive for
the first 40 hours of Executive’s time) that Executive reasonably and
necessarily incurs in honoring Executive’s duty of cooperation under this
section, provided that Executive has secured the Company’s prior consent to
incur such expenses. If the Executive is required to spend more than forty (40)
hours during the twelve month period following the Separation Date in the
performance of such assistance, the Company shall provide Executive with
reasonable hourly compensation for any hours in excess of such forty (40) hour
threshold.

 

11.                         Legal Releases.

 

(a)                                  Executive, on behalf of Executive and
Executive’s heirs, personal representatives and assigns, and any other person or
entity that could or might act on behalf of Executive, including, without
limitation, Executive’s counsel (all of whom are collectively referred to as
“Executive Releasers”), hereby fully and forever releases and discharges the
Company, its present and future affiliates and subsidiaries, and each of their
past, present and future officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to any Releaser due to any Releasee’s
act or omission, (all of whom are collectively referred to as “Executive
Releasees”) of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Executive
Releasers, or any person acting under any of them, may now have, or claim at any
future time to have, based in whole or in part upon any act or omission
occurring on or before the Effective Date, without regard to present actual
knowledge of such acts or omissions, including specifically, but not by way of
limitation, matters which may arise at common law, such as breach of contract,
express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, and any civil
rights law of any state or other governmental body; PROVIDED, HOWEVER, that
notwithstanding the foregoing or anything else contained in this Agreement, the
release set forth in this Section shall not extend to:  (i) any rights arising
under this Agreement; or; (ii) any vested rights under any pension, retirement,
profit sharing or similar plan; or (iii) Executive’s rights, if any, to
indemnification, and/or defense under any Company certificate of incorporation,
bylaw and/or policy or procedure, or under any insurance

 

8

--------------------------------------------------------------------------------


 

contract, in connection with Executive’s acts an omissions within the course and
scope of Executive’s employment with the Company.  Executive hereby warrants
that Executive has not assigned or transferred to any person any portion of any
claim which is released, waived and discharged above.  Executive further states
and agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to not file a worker’s compensation claim
asserting the existence of any such previously undisclosed illness, injury, or
disability.  Executive has specifically consulted with counsel with respect to
the agreements, representations, and declarations set forth in the previous
sentence.  Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)                                 The Company, for itself, its affiliates, and
any other person or entity that could or might act on behalf of it including,
without limitation, its attorneys (all of whom are collectively referred to as
“Company Releasers”), hereby fully and forever release and discharge Executive,
Executive’s heirs, representatives, assigns, attorneys, and any and all other
persons or entities that are now or may become liable to any Company Releaser on
account of Executive’s employment with the Company or separation therefrom (all
of whom are collectively referred to as “Company Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation therefrom, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Agreement, the release set forth in this
Section shall not extend to:  (i) any rights arising under this Agreement; o]
(ii) a breach of fiduciary duty or other misconduct relating to Executive’s
employment with the Company that renders Executive ineligible for
indemnification by the Company under applicable law; or (iii) any claim or
claims that the Company may have against Executive as of the Effective Date of
which the Company is not aware as of the Effective Date because of willful
concealment by Executive.  The Company understands and agrees that by signing
this Agreement, it is giving up its right to bring any legal claim against
Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company.  the Company agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of
Executive, to include all actual or potential legal claims that the Company may
have against Executive relating to Employee’s employment with the Company or
separation therefrom, except as specifically provided otherwise in this
Agreement.

 

9

--------------------------------------------------------------------------------


 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Agreement is intended to include all
claims, if any, covered under this section entitled “Legal Releases” (“LR
Section”) that such Party may have and not now know or suspect to exist in
Executive’s or its favor against any other Party and that this Agreement
extinguishes such claims.  Thus, each of the Parties expressly waives all rights
under any statute or common law principle in any jurisdiction that provides, in
effect, that a general release does not extend to claims which the releasing
party does not know or suspect to exist in Executive’s favor at the time of
executing the release, which if known by Executive must have materially affected
Executive’s settlement with the party being released.   Notwithstanding any
other provision of this LR Section, however, nothing in this LR Section is
intended or shall be construed to limit or otherwise affect in any way
Executive’s rights under this Agreement.

 

(d)           Executive agrees and acknowledges that Executive: (i) understands
the language used in this Agreement and the Agreement’s legal effect; (ii) will
receive compensation under this Agreement to which Executive would not have been
entitled without signing this Agreement; (iii) has been advised by the Company
to consult with an attorney before signing this Agreement; and (iv) will be
given up to twenty one (21) calendar days to consider whether to sign this
Agreement.  For a period of seven days after the Effective Date, Executive may,
in Executive’s sole discretion, rescind this Agreement, by delivering a written
notice of rescission to Company’s General Counsel.  If Executive rescinds this
Agreement within seven calendar days after the Effective Date, this Agreement
shall be void, all actions taken pursuant to this Agreement shall be reversed,
and neither this Agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the Parties, except in connection with a claim or defense involving the
validity or effective rescission of this Agreement.  If Executive does not
rescind this Agreement within seven calendar days after the Effective Date, this
Agreement shall become final and binding and shall be irrevocable.

 

10

--------------------------------------------------------------------------------


 

12.           Additional Representation and Covenant.  Executive represents and
warrants that as of the Effective Date, Executive is unaware of any facts or
circumstances relating to the Company’s business that Executive believes suggest
or support a claim of wrongdoing or illegal conduct of any kind by the Company
or any employee, officer or director thereof, except as previously disclosed to
the Company by Executive in writing.  Executive covenants that, to the extent
permitted by law, following the Effective Date Executive will not take any
action, or encourage any other person to take any action with the intent of,
calculated or known to Executive to likely to result in the initiation or an
inquiry, investigation or other action concerning the Company by any federal,
state or local governmental body or agency, and that were Executive to do so
Executive would commit a material breach and default under this Agreement, for
which the Company would be entitled to all remedies available to the Company
pursuant to applicable law, including specific performance of this covenant.

 

13.          Non-Disparagement.

 

(a)            Executive covenants never to disparage or speak ill of the
Company or any Company product or service, or of any past or present employee,
officer or director of the Company, nor shall Executive at any time harass or
behave unprofessionally toward any past, present or future Company employee,
officer or director.

 

(b)            The Company covenants that no Company officer or director shall,
while employed by or while serving on the board of directors of the Company,
disparage or speak ill of Executive, nor shall any such person, while employed
by or while serving on the board of directors of the Company, at any time harass
or behave unprofessionally toward Executive.

 

14.          Miscellaneous.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the Parties hereto or
their respective successors and legal representatives.

 

(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other Party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

At the most recent address on file at the Company,

 

 

If to the Company:

CIBER, Inc.

 

6363 South Fiddler’s Green Circle, Suite 1400

 

Greenwood Village, Colorado 80111

 

Attn.: General Counsel

 

11

--------------------------------------------------------------------------------


 

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith, Notice and communications shall be effective
when actually received by the addressee.

 

(c)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)            All payments made by the Company under this Agreement will be
subject to legally required tax and other withholdings.

 

(e)            Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)             All covenants and warranties contained in this Agreement are
contractual and shall survive the closing of the Agreement.

 

(g)            In the event of any dispute relating to or arising from this
Agreement, the Party substantially prevailing therein shall recover the costs
and expenses that it incurred in connection with the dispute, including
reasonable attorneys’ fees.

 

(h)            All disputes relating to or arising from this agreement shall be
tried only in the state or federal courts situated in the Denver, Colorado
metropolitan area.

 

(i)             This Agreement may b executed in counterparts, or by copies
transmitted by facsimile, all of which shall be given the same force and effect
as the original.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

EXECUTIVE

 

CIBER, INC.

 

 

 

 

 

 

/s/ Peter C. Cheesbrough

 

By:

/s/ David C. Peterschmidt

 

 

 

 

 

 

Date:

March 7, 2011

 

Date:

March 7, 2011

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Supplemental Legal Release

 

This Supplemental Legal Release (“Supplemental Release”) is between CIBER, Inc.
(the “Company”) and Peter H. Cheesbrough (“Executive”) (each a “Party,” and
together, the “Parties”).

 

Recitals

 

A.            Executive and the Company are parties to a Executive Transition
Agreement to which this Supplemental Release is appended as Exhibit A (the
“Transition Agreement”).

 

B.            Executive wishes to receive the benefits described in Section 2 of
the Transition Agreement.

 

C.            Executive and the Company wish to resolve, except as specifically
set forth herein, all claims between them arising from or relating to any act or
omission predating the Separation Date of April 29, 2011.

 

Agreement

 

The Parties agree as follows:

 

1.             Confirmation of Section 2 Obligations.  The Company shall pay or
provide to Executive the payments and benefits, as, when and on the terms and
conditions specified in the Transition Agreement.

 

2.             Legal Releases

 

(a)           Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee’s act or omission, (all of
whom are collectively referred to as “Executive Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Executive Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission occurring on or before the Final
Separation Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual

 

14

--------------------------------------------------------------------------------


 

rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Agreement, the release set forth in this Section shall not
extend to:  (i) any rights arising under this Agreement; or; (ii) any vested
rights under any pension, retirement, profit sharing or similar plan; or (iii)
Executive’s rights, if any, to indemnification, and/or defense under any Company
certificate of incorporation, bylaw and/or policy or procedure, or under any
insurance contract, in connection with Executive’s acts an omissions within the
course and scope of Executive’s employment with the Company.  Executive hereby
warrants that Executive has not assigned or transferred to any person any
portion of any claim which is released, waived and discharged above.  Executive
further states and agrees that Executive has not experienced any illness,
injury, or disability that is compensable or recoverable under the worker’s
compensation laws of any state that was not reported to the Company by Executive
before the Final Separation Date, and Executive agrees not to not file a
worker’s compensation claim asserting the existence of any such previously
undisclosed illness, injury, or disability.  Executive has specifically
consulted with counsel with respect to the agreements, representations, and
declarations set forth in the previous sentence.  Executive understands and
agrees that by signing this Agreement Executive is giving up any right to bring
any legal claim against the Company concerning, directly or indirectly,
Executive’s employment relationship with the Company, including Executive’s
separation from employment.  Executive agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of the
Company, to include all actual or potential legal claims that Executive may have
against the Company, except as specifically provided otherwise in this
Agreement.

 

(b)           The Company, for itself, its affiliates, and any other person or
entity that could or might act on behalf of it including, without limitation,
its attorneys (all of whom are collectively referred to as “Company Releasers”),
hereby fully and forever release and discharge Executive, Executive’s heirs,
representatives, assigns, attorneys, and any and all other persons or entities
that are now or may become liable to any Company Releaser on account of
Executive’s employment with the Company or separation therefrom (all of whom are
collectively referred to as “Company Releasees”) of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation therefrom, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Agreement, the release set forth in this
Section shall not extend to:  (i) any rights arising under this Agreement; o]
(ii) a breach of fiduciary duty or other misconduct relating to Executive’s
employment with the Company that renders Executive ineligible for
indemnification by the Company under applicable law; or (iii) any

 

15

--------------------------------------------------------------------------------


 

claim or claims that the Company may have against Executive as of the Final
Separation Date of which the Company is not aware as of the Final Separation
Date because of willful concealment by Executive.  The Company understands and
agrees that by signing this Agreement, it is giving up its right to bring any
legal claim against Executive concerning, directly or indirectly, Executive’s
employment relationship with the Company.  the Company agrees that this legal
release is intended to be interpreted in the broadest possible manner in favor
of Executive, to include all actual or potential legal claims that the Company
may have against Executive relating to Employee’s employment with the Company or
separation therefrom, except as specifically provided otherwise in this
Agreement.

 

(c)           In order to provide a full and complete release, each of the
Parties understands and agrees that this Agreement is intended to include all
claims, if any, covered under this Section 2 that such Party may have and not
now know or suspect to exist in Executive’s or its favor against any other Party
and that this Agreement extinguishes such claims.  Thus, each of the Parties
expressly waives all rights under any statute or common law principle in any
jurisdiction that provides, in effect, that a general release does not extend to
claims which the releasing party does not know or suspect to exist in
Executive’s favor at the time of executing the release, which if known by
Executive must have materially affected Executive’s settlement with the party
being released.   Notwithstanding any other provision of this Section 2,
however, nothing in this Section 2 is intended or shall be construed to limit or
otherwise affect in any way Executive’s rights under this Agreement.

 

(d)           Executive agrees and acknowledges that Executive: (i) understands
the language used in this Agreement and the Agreement’s legal effect; (ii) will
receive compensation under this Agreement to which Executive would not have been
entitled without signing this Agreement; (iii) has been advised by the Company
to consult with an attorney before signing this Agreement; and (iv) will be
given up to twenty one (21) calendar days to consider whether to sign this
Agreement.  For a period of seven days after the Effective Date, Executive may,
in Executive’s sole discretion, rescind this Agreement, by delivering a written
notice of rescission to the Company’s General Counsel.  If Executive rescinds
this Agreement within seven calendar days after the Effective Date, this
Agreement shall be void, all actions taken pursuant to this Agreement shall be
reversed, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the Parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement.  If Executive
does not rescind this Agreement within seven calendar days after the day
Executive signs this Agreement, this Agreement shall become final and binding
and shall be irrevocable.

 

3.       Executive acknowledges that Executive has received all compensation to
which Executive is entitled for Executive’s work up to Executive’s last day of
employment with the Company, and that Executive is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the payments and benefits, to the extent not already paid, described in
Section 2 of the Transition

 

16

--------------------------------------------------------------------------------


 

Agreement.

 

4.       Executive agrees that the only thing of value that Executive will
receive by signing this Supplemental Release is the payments and benefits
described in Section 2 of the Transition Agreement.

 

5.       The Parties agree that their respective rights and obligations under
the Transition Agreement shall survive the execution of this Supplemental
Release.

 

[SIGNATURES FOLLOW]

 

17

--------------------------------------------------------------------------------


 

NOTE:  DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.

 

 

EXECUTIVE

 

CIBER, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

18

--------------------------------------------------------------------------------


 

Exhibit B

to the Executive Transition Agreement

Dated March 7, 2011

Between Peter H. Cheesbrough and CIBER, Inc.

 

Peter Cheesbrough

 

RESTRICTED STOCK OPTIONS

 

GRANT DATE

 

VEST
DATES

 

GRANTED
# SHARES

 

UNVESTED

 

 

 

 

 

 

 

 

 

11/6/2008

 

11/6/2009

 

5,000

 

0

 

 

 

11/6/2010

 

5,000

 

0

 

 

 

11/6/2011

 

5,000

 

5,000

 

 

 

 

 

 

 

 

 

1/27/2009

 

4/29/2009

 

1,250

 

0

 

 

 

4/29/2010

 

1,250

 

0

 

 

 

 

 

 

 

 

 

1/27/2009

 

4/29/2011

 

1,250

 

0

 

 

 

3/3/2010

 

800

 

0

 

 

 

3/3/2011

 

800

 

0

 

 

 

 

 

 

 

 

 

3/3/2009

 

3/3/2012

 

800

 

800

 

 

 

 

 

 

 

 

 

3/9/2009

 

3/9/2010

 

5,000

 

0

 

 

 

3/9/2011

 

5,000

 

0

 

 

 

3/9/2012

 

5,000

 

5,000

 

 

 

 

 

 

 

 

 

11/5/2010

 

11/5/2012

 

37,500

 

37,500

 

 

 

11/5/2013

 

37,500

 

37,500

 

 

 

 

 

 

 

 

 

2/28/2011

 

2/28/2011

 

1,980

 

0

 

 

 

2/28/2012

 

1,980

 

1,980

 

 

 

2/28/2013

 

1,980

 

1,980

 

 

 

 

 

 

 

 

 

 

 

 

 

117,090

 

89,760

 

 

STOCK OPTIONS

 

GRANT DATE

 

STRIKE
PRICE

 

ORIGINAL
GRANT

 

UNVESTED

 

11/9/2007

 

$

7.06

 

50,000

 

12,500

 

3/3/2009

 

$

2.15

 

7,200

 

2,400

 

1/31/2010

 

$

3.23

 

17,820

 

11,880

 

4/23/2010

 

$

4.18

 

5,000

 

2,500

 

 

 

 

 

80,020

 

29,280

 

 

19

--------------------------------------------------------------------------------